LETTER AGREEMENT

This LETTER AGREEMENT (this “Agreement”) is dated as of November 10, 2006, by
and among HERBALIFE LTD., a Cayman Islands exempted limited liability company
(the “Company”), and CCG INVESTMENTS (BVI), L.P., a British Virgin Islands
limited partnership, CCG ASSOCIATES-QP, LLC, a Delaware limited liability
company, CCG ASSOCIATES-AI, LLC, a Delaware limited liability company, CCG
INVESTMENT FUND-AI, LP, a Delaware limited partnership, CCG AV, LLC — SERIES C,
a Delaware limited liability company, CCG AV, LLC — SERIES E, a Delaware limited
liability company and CCG CI, LLC, a Delaware limited liability company
(collectively, the “Golden Gate Fund”). Reference is made to that certain
Registration Rights Agreement, dated as of July 31, 2002, among the Company,
Whitney V, L.P., a Delaware limited partnership, and Whitney Strategic Partners
V, L.P., a Delaware limited partnership (together, “Whitney V”), Golden Gate
Fund, and the other persons and entities party thereto (the “Original
Agreement”). Capitalized terms used herein without definition shall have the
meanings ascribed thereto in the Original Agreement.

NOW, THEREFORE, the parties hereto hereby agree as follows:

Section 1. Information Rights. If at any time the Golden Gate Fund exercises its
registration rights under Section 2 or Section 3 of the Original Agreement and
the Company delays, defers or avoids such registration rights pursuant to the
first proviso of Section 2(a) of the Original Agreement, the second sentence of
Section 3(b) of the Original Agreement or otherwise, then the Company will
provide the Golden Gate Fund with all reasonably requested informational access
(including access to the Company’s senior management team, including the CEO and
CFO) to assist the Golden Gate Fund in understanding the reasons for such delay,
deferral or avoidance of the Golden Gate Fund’s registration rights (all with
the intent that the Golden Gate Fund be provided informational access equivalent
to that which would have been provided to the Golden Gate Fund if it had a
representative on the Company’s board of directors). The aforementioned
information rights will be subject to the condition that the Golden Gate Fund
enter into a non-disclosure agreement with the Company, which will provide that
the Golden Gate Fund and its representatives (x) shall keep all confidential and
proprietary information provided to them by the Company or its representatives
pursuant to this Agreement (the “Provided Information”) strictly confidential
(subject to a customary exception for any disclosure required by applicable law)
and (y) shall not use the Provided Information for any purpose unrelated to the
Golden Gate Fund’s liquidity planning with respect to its ownership stake in the
Company.

Section 2. Miscellaneous. This Agreement constitutes the entire agreement of the
parties hereto with respect to the subject matter hereof and may not be modified
or amended except in writing by the agreement of parties hereto. The terms and
conditions of the Original Agreement shall remain in full force and effect in
accordance with the terms thereof.

* * * * *

1

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.

HERBALIFE LTD.

     
By:
  /s/ Brett R. Chapman     
 
   
 
  Name: Brett R. Chapman
Title: General Counsel



    CCG INVESTMENTS (BVI), L.P.

CCG ASSOCIATES — QP, LLC
CCG ASSOCIATES — AI, LLC
CCG INVESTMENT FUND — AI, LP
CCG AV, LLC — SERIES C
CCG AV, LLC — SERIES E
CCG CI, LLC

     
By:
Its:
  Golden Gate Capital Management, L.L.C.
Authorized Representative
By:
  /s/ Jesse T. Rogers     
 
   
Its:
  Jesse T. Rogers
Managing Director
 
   

2